
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 13
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Ms. Kaptur (for
			 herself and Mr. Higgins) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  Supreme Court misinterpreted the First Amendment to the Constitution in the
		  case of Buckley v. Valeo.
	
	
		That it is the sense of Congress that the
			 Supreme Court misinterpreted the First Amendment to the Constitution in its
			 decision in the 1976 case of Buckley v. Valeo because—
			(1)the decision failed to recognize that the
			 unlimited spending of large amounts of money on elections has a corrosive
			 effect on the electoral process not simply because of direct transactions
			 between those who give large amounts of money and candidates and elected
			 officials but because the presence of unlimited amounts of money corrupts the
			 process on a more fundamental level; and
			(2)the decision
			 failed to recognize other legitimate state interests which justify limiting
			 money in campaigns, including the need to preserve the integrity of our
			 republican form of government, restore public confidence in government, and
			 ensure all citizens a more equal opportunity to participate in the political
			 process.
			
